Citation Nr: 0123286	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  93-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for 
postoperative residuals of hemorrhoidectomy.  In May 1995 the 
Board remanded this matter to the RO for further evidentiary 
development.  

In September 1996 the Board issued a decision denying a 
compensable rating for postoperative residuals of 
hemorrhoidectomy.  The veteran filed a timely appeal of this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 1997 the veteran's representative 
before the Court filed a Brief on behalf of the veteran.  In 
April 1998, VA filed a Brief.  In August 2000 the Court 
issued a Memorandum Decision in which the Board's September 
1996 decision was vacated and the matter was remanded to the 
Board.


REMAND

As noted above, in August 2000 the Court issued a decision 
which vacated the Board's decision and remanded the matter to 
the Board for readjudication and a decision supported by an 
adequate statement of reasons or bases.  In its decision, the 
Court noted that because there was no diagnostic code for 
residuals of hemorrhoidectomy, the Board chose to rate the 
veteran's condition by analogy to Diagnostic Code 7336 
(internal and external hemorrhoids).  The Court further noted 
that although the veteran's primary complaints related to 
pain at the site of the surgery, the Board's analysis failed 
to mention the veteran's pain and provided no discussion as 
to why it had not chosen a diagnostic code that would account 
for his dominant complaint, such as Diagnostic Code 7804 
(painful scars).  The Court then vacated the Board's decision 
and remanded the matter for the Board to provide an adequate 
statement of reasons or bases as to why Diagnostic Code 7336 
is more analogous to the veteran's disability than Diagnostic 
Code 7804 or any other diagnostic code.

Diagnostic Code 7804 provides for a 10 percent rating for 
scars that are superficial, tender, and painful on objective 
demonstration.  Other diagnostic codes which pertain to scars 
includes Diagnostic Code 7803 which provides for a 10 percent 
rating for superficial scars that are poorly nourished with 
repeated ulceration.  Pursuant to Diagnostic Code 7805, scars 
may also be rated on limitation of function of the part 
affected.  The record reflects that the veteran last 
underwent a VA examination in August 1995, at which time his 
complaints of intermittent sharp pains in the rectal area 
were noted and small internal hemorrhoids were noted, but no 
findings were made regarding whether the postoperative 
residuals of hemorrhoidectomy, including any scars, were 
tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration, or limited function of 
the part affected.  Thus, the Board finds that the evidence 
of record is insufficient to rate the veteran's postoperative 
residuals of hemorrhoidectomy under Diagnostic Codes 7803, 
7804, or 7805.  The veteran should therefore be scheduled for 
an appropriate VA examination to evaluate the current 
severity of his postoperative residuals of hemorrhoidectomy, 
including any scars.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  These changes are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
has not been considered under the amended statutes and 
regulations.  Therefore, the application must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his postoperative residuals of 
hemorrhoidectomy since August 1995.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and current severity of any 
postoperative residuals of 
hemorrhoidectomy, including any scars.  
The claims folder must be reviewed by the 
examiner and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should note all 
of the veteran's complaints related to 
the postoperative residuals of 
hemorrhoidectomy, and should indicate all 
objective residuals of hemorrhoidectomy, 
to include any scars.  The examiner 
should then note whether any scars, or 
the site of the hemorrhoidectomy, is 
tender and painful on objective 
demonstration, is poorly nourished with 
repeated ulceration, or limits the 
function of the part affected.  The 
examiner should also note whether there 
are any hemorrhoids present, and should 
specifically indicate whether the 
disability is manifested by large or 
thrombotic hemorrhoids, whether the 
hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
or whether there is any indication that 
the disability is productive of frequent 
recurrences.  The complete rationale for 
any opinion(s) or conclusion(s) expressed 
should be provided.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (2000).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


